Beckwoeth, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise herein consists of zinc castings exported from Great Britain in December 1964 and that said merchandise is not on the list of products published in TD 54521; that there is no export or United States value for such or similar merchandise; that the sum of (1) the cost of materials and fabrication or other processing employed in producing such or similar merchandise at a time preceding the date of exportation of the merchandise undergoing appraisal which would ordinarily permit the production of that particular merchandise in the ordinary course of business, (2) the general expenses and profit equal to that usually reflected in sales of merchandise of the same general class or kind made by producers in Great Britain in the usual wholesale quantities and in the ordinary course of trade for shipment to the United States and (3) the cost of all containers and coverings and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States was as follows:
Item Number
9440 (fork) Invoice units plus £208/-/- net packed
9430 (spoon) ” ” ” £208/-/- ” ”
9405 (snuffer) ” ” ” £304/-/- ” ”
9425 (ladle) ” ” ” £490/-/- ”
IT IS FURTHER STIPULATED AND AGREED that the appeal herein be submitted for decision on this stipulation.
*917On the agreed facts, I find and hold that constructed value, as that value is defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said values are:
Item Number
9440 (fork) Invoice units plus £208/-/- net packed
9430 (spoon) “ “ “ £208/-/- “
9405 (snuffer) “ “ “ £304/-/- “
9425 (ladle) “ “ “ £490/-/- “
Judgment will be entered accordingly.